Citation Nr: 1119935	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-05 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for hepatitis C virus (HCV) infection.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board remanded this case for further development in March 2009 and November 2009.  The file has now been returned to the Board for further appellate action.


FINDING OF FACT

There is evidence of in-service intravenous drug use, which is a risk factor for HCV infection and considered to be willful misconduct; HCV infection is not otherwise etiologically related to service.


CONCLUSION OF LAW

HCV infection was not incurred or aggravated in the line of duty during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301, 3.303 (2010).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for HCV infection.  The Board will initially consider certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.




Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of the claim, Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  The Veteran's full service treatment records (STRs) and Social Security Administration (SSA) disability records are associated with the claims files, as are relevant VA treatment records.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

The Board remanded the claim in November 2009 to obtain a medical opinion, which was prepared in May 2010 with addendum in December 2010.  The Board has reviewed the resultant reports and finds they substantially comply with the requirements of the Board's remands.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

However, direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty and not the result of the veteran's own misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.301(a).  

In general, for service connection to be granted for HCV infection, the evidence must show that a veteran's HCV infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's HCV infection.  Risk factors for HCV include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that HCV is spread primarily by contact with blood and blood products, with the highest prevalence of HCV infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that HCV can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of HCV infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

STRs show the Veteran was treated in June-July 1970 for a rash on the penis, apparently candida.  He was treated for gonorrhea in November 1970.  No other risk factors are noted in the STRs, and STRs are silent in regard to any impression of hepatitis.

The Veteran was discharged from service in January 1971.

Blood tests in 1992 (May, June, September and December), 1993 (February, May, September and November), 1994 (February, May, August and November), 1995 (February, May, August and November), 1996 (August), 1997 (October), 1998 (January and July), 1999 (February and November), 2000 (August and November), and 2001(May) are silent in regard to current hepatitis infection.  

The Veteran presented to a private physician in July 1996 complaining of feeling tired all the time for the past three months.  The Veteran was given a complete physical examination, which was grossly normal.  The clinician did not enter a diagnostic impression but noted treatment plan of echocardiogram (EKG) and blood test for cardiac enzymes so a cardiac disorder was apparently suspected.

The Veteran had a VA general medical examination in October 2001.  The examiner noted the Veteran had been diagnosed with hypertension and with diabetes mellitus in 1992.  The Veteran denied current use of alcohol or illicit/recreational drugs.  The examiner performed a clinical examination and noted observations in detail.  The report is silent in regard to diagnosis or clinical impression of current hepatitis infection.

A March 2002 letter from Dr. JM states the Veteran had a history of noninsulin-dependent diabetes mellitus (NIDDM) and hypertension, as well as a history consistent with posttraumatic stress disorder (PTSD).  The letter is silent in regard to history of hepatitis.

A blood test in February 2003 was silent in regard to hepatitis.
 
The Veteran presented to the VA clinic in April 2003 for a scheduled regular checkup.  He was noted to have a history of diabetes mellitus, hypertension, osteoarthritis and PTSD.  Physical examination was grossly normal.  The report is silent in regard to current hepatitis.

A blood test in May 2003 resulted in an impression of HCV repeatedly reactive.  A corresponding physician's note states the physician reviewed the blood test and determined it showed immunity to hepatitis B but positive for HCV.  The Veteran denied history of transfusion but endorsed remote history of IV drug use in Vietnam.     

A blood test in June 2003 showed HCV ribonucleic acid (RNA) of 6,410,000 international units per milliliter (IU/mL).

The Veteran filed a claim for service connection for HCV infection in July 2003, citing the blood test referenced above.  He asserted infection was due to the following risk factors in service: contaminated vaccines; vaccination by airgun; extensive dental procedures; sexual transmission in Vietnam; drug use in opium dens in Vietnam; and continued drug use during the 18 months after discharge from service.  

In August 2003 the Veteran submitted a hepatitis risk factor questionnaire to VA in which he reported using intravenous opium and heroin in Vietnam and continuing for the 18 months after he returned home.  He endorsed sex with multiple partners during service and resultant treatment for sexually transmitted disease (STD).  He endorsed having had tattoos on both arms after service but stated the tools were sterilized; he also endorsed left ear piercing after service.  He denied history of blood transfusion or exposure to blood or other contaminated fluids.  In support of his claim he submitted private medical treatment records showing complaint of fatigue in February 1993, November 1995 and July 1996.  He also asserted that yellow fever vaccine he received in service was manufactured from human blood and may have been tainted.

The Veteran had a needle core biopsy in September 2003 (referenced in a VA treatment note in August 2005) that showed chronic active hepatitis with mild-to-moderate activity consistent with HCV infection.
 
An October 2003 letter from VA psychiatrist Dr. FEK states the Veteran informed Dr. FEK during a session in August 2003 that he had just found out he had hepatitis B and C, which hit him "like a ton of bricks."  This adjustment to his health, superimposed on his service-connected PTSD, had resulted in decreased overall Global Assessment of Functioning (GAF).

In October 2003 the Veteran reported to VA providers that he had undergone a recent liver biopsy for evaluation of his HCV.  A VA mental health clinic (MHC) note the same month notes a reported history of heroin, opium, marijuana, LSD, mescaline, hashish, speed, sleeping pills and tranquilizers but none for the past 20-30 years.  

A blood test in September 2004 showed HCV RNA of 58,200,000 IU/mL.

A May 2005 letter from Dr. JBM states the Veteran was currently under his care for diagnosed HCV and for uncontrolled diabetes.

The Veteran had a VA diabetes examination in October 2005 during which he reported he had been diagnosed with HCV three years previously and was now on medication; he reported his renal function was deteriorating.  The examination report is otherwise silent in regard to hepatitis.

The Veteran had a VA hepatitis consult in October 2005 in which the examiner noted HCV had been identified approximately two years previously, although the Veteran cited a 3-4 year history of fatigue, difficulty sleeping and occasional  nausea.  The Veteran reported risk factors of IV drug use in Vietnam with shared needles, unprotected sex and sharing of razors while in Vietnam.  He also reported tattoos during the period 1972-1985.  The examiner reviewed the Veteran's treatment records and reports of liver biopsy; the examiner also preformed a clinical examination and noted observations in detail.  The examiner's impression in relevant part was chronic HCV, genotype unknown, and distant history of IV drug use 1970-1071 with no reported use since.

The Veteran's substantive appeal, filed in January 2006, cites risk factors in service including the sharing of toothbrushes and razors in basic training and multiple sex partners in Vietnam, as demonstrated by STDs in service.    

VA treatment records after October 2005 through January 2007 show continued treatment for HCV, identified on biopsy as consistent with Modified Ludwig G1, S3 with mild macro- and micro-steatosis.  The clinical treatment plan included medical clearance to treat with ribavirin (RBV) and interferon (IFN), although after IFN therapy was started the side effects appeared to be complicating symptoms of fatigue and depression.  In October 2006 he ceased taking IFN/RBV although clinicians warned him of the dangers of ceasing IFN/RBV due to his grade 3 liver disease.

The report of a VA PTSD examination in September 2007 is silent in regard to IV drug use during or after service.  However, a VA social and industrial survey in September 2007 records the Veteran reported he began using opium and heroin in Vietnam and became addicted after returning home.  The examiner also noted the Veteran had many tattoos.  

The Veteran had VA genitourinary and diabetes mellitus examinations in May 2008 in which he reported he had to stop working as a cook in 2004 because of his communicable HCV infection, although in subsequent examinations he asserted he had to stop working as a cook because of irritability resulting in altercations with coworkers.

During a VA PTSD examination in May 2008 the Veteran reported he quit using heroin in 1973, quit using cannabis in 1988 and quit alcohol in 1991.  During the diabetes mellitus examination the Veteran stated he blamed the infection on vaccination in service using unsterile needles.  In August 2008 the PTSD examiner conducted a review examination in which he again noted the Veteran reportedly stopped using illicit drugs in the 1970s.

The report of a VA general medical examination in July 2008 is silent in regard to the HCV infection.

The Veteran had a VA examination in April 2009, performed by a Geriatric Nurse Practitioner (GNPC) and Certified Wound, Ostomy and Continence Nurse (CWOCN).  The examiner noted the Veteran was identified with HCV in 2003.  After his diabetes was brought under control he began treatment with IFN and RBV, but he decided to discontinue those medications after he developed pneumonia.  The Veteran was very honest and forthright about his time in Vietnam and after returning home; he reported several STDs while on active duty and having been a heavy user of IV and smoked drugs.  The examiner noted the Veteran was seen by medical services several times for low-grade fever, malaise, chills, vomiting and headaches, treated as gastroenteritis.  The examiner also noted tests for hepatitis did not exist when the Veteran was in service.  The examiner stated it was not possible to provide an opinion regarding nexus to service without resorting to mere speculation, citing as rationale that high-risk lifestyles with IV drugs are usually associated with this illness.

Thereafter, the files were reviewed by a VA physician to obtain an opinion as to the possible etiology of the HCV infection.  The reviewer noted the Veteran had reported IV drug use beginning in Vietnam and continuing for 18 months after return home; IV drug use is the most likely etiology for HCV infection.  The Veteran also reported five tattoos and a body piercing after discharge from service but reported the instruments were sterilized.  The Veteran reported receiving a yellow fever immunization in service with possibly contaminated vaccine.  He reported sharing razors in service and having multiple sex partners.  The reviewer noted there was no indication of blood transfusion or other break in the integrity of the skin during service.  The reviewer stated the most likely etiology of the HCV infection was IV drug use during or after service.  It was not likely that sex practices, sharing razors or receiving vaccines would be the cause of the infection, although nobody could be 100 percent certain.  However, the reviewer stated that face-to-face interview might result in a more definitive opinion.

In December 2010 the Veteran was interviewed by the VA physician who had written the review opinion cited above.  The Veteran quantified his sex partners during service as more than 10 and quantified his tattoos after service as 11.  The Veteran reported his condition was currently stable.  The physician performed a clinical examination and recorded observations in detail.  The physician made no new opinion regarding etiology, but rather reiterated that IV drug use during and after active service was the most likely etiology of the HCV infection, although any attempt to isolate a single risk factor would be mere speculation.

On review of the evidence above the Board finds the Veteran clearly had HCV risk factors during service (IV drug use and multiple sex partners) and after service (IV drug use and tattoos); his other reported risk factors of contaminated vaccine and sharing razors were dismissed as unlikely by the examiner.  Although multiple sex partners are a recognized risk factor, multiple examiners have stated IV drug use during and after service is the single most likely risk factor to be the etiology of the HCV in this case, with any attempt to further define the etiology being impossibly speculative.

The Veteran himself has admitted a history of drug use, including IV drug use, during service and after service.  In this regard, an injury or disease incurred during service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the claimant's drug abuse, including the use of illegal drugs;  see 38 C.F.R. §§ 3.1(n), 3.301(d).  Thus, even if any medical opinion found conclusively that the Veteran's HCV was contracted through IV drug abuse during service as opposed to IV drug use after service, such disorder would nonetheless be deemed by law to be due to willful misconduct and therefore not incurred in line of duty.   

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence of record in the form of the Veteran's correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994)

The Veteran has asserted his belief that his HCV infection may have been acquired through in-service risk factors other than IV drug use, including the sharing of razors and toothbrushes, immunizations and multiple sex partners.  However, competent and uncontroverted medical opinion of record states that such etiology is unlikely, and that in this case IV drug use is the most likely etiology for the claimed HCV infection.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).

Based on the evidence and analysis above, the Board finds the criteria for service connection for HCV infection are not met.  Accordingly, the claim must be denied.  

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.  







ORDER

Service connection for hepatitis C infection is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


